DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 24 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/811,755 and 17/177,896 has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Loren H. Tung (Reg. No. 64,236) on 24 June 2021.
Replace claims 1, 8, 12, and 19-20 with the following:

Claim 1. An augmented reality (AR) glasses worn by a user, the AR glasses comprising: 
a camera; 
a memory storing instructions; and 
a processor configured to execute the instructions to: 

transmit the 2D image to a server device; 
based on the 2D image being transmitted, receive, from the server device, mapping function parameters that are obtained using a first neural network; 
set a mapping function of a second neural network, based on the received mapping function parameters; and 
based on three-dimensional (3D) samples, obtain [[the]]an 3D object corresponding to the 2D image, using the second neural network of which the mapping function is set.

Claim 8. The AR glasses of claim 1, wherein the 3D object is a surface or an interior of [[an]]the object of the 2D image.

Claim 12. A method of representing a three-dimensional (3D) object, the method being performed by an augmented reality (AR) glasses worn by a user, and the method comprising: 
obtaining a two-dimensional (2D) image of an object using [[the]]a camera; 
transmitting the 2D image to a server device; 
based on the 2D image being transmitted, receiving, from the server device, mapping function parameters that are obtained using a first neural network; 
setting a mapping function of a second neural network, based on the received mapping function parameters; and 
an 3D object corresponding to the 2D image, using the second neural network of which the mapping function is set.

Claim 19. The method of claim 12, wherein the 3D object is a surface or an interior of [[an]]the object of the 2D image.

Claim 20. A non-transitory computer-readable storage medium storing instructions configured to cause a processor to: 
obtain a two-dimensional (2D) image of an object using a camera; 
transmit the 2D image to a server device; 
based on the 2D image being transmitted, receive, from the server device, mapping function parameters that are obtained using a first neural network; 
set a mapping function of a second neural network, based on the received mapping function parameters; and 
based on three-dimensional (3D) samples, obtain [[the]]an 3D object corresponding to the 2D image, using the second neural network of which the mapping function is set.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance.
Regarding independent claim 1, prior art Zhao, Ruiqi, et al. "Fast and precise face alignment and 3d shape reconstruction from a single 2d image." European Zhao, teaches feature of performing three-dimensional recovery based on two-dimensional image input where mapping function is learned from the input image to a set of three-dimension points defining three-dimensional shape of a face by utilizing neural network. (Zhao Figure 1-2 and Section 3 1st paragraph: “our goal is to learn (regress) the non-linear mapping function s = f(a) from an image a to a set of 3D landmark points s defining the 3D shape of the face. We derive a deep neural network to regress this function f(.). Deep neural networks allow us to model complex, non-linear functions from large numbers of samples. Our samples include 2D images of faces ai, i = 1, . . . , n, and n = n1 +n2, with the first n1 images with their corresponding 2D and 3D shapes, si, and the second n2 images with just 2D shapes.”; Section 5 first paragraph – Section 5.1 last paragraph: “Next, we describe how to recover the 3D information (i.e., the depth value) of the 2D landmark points detected above. We start by writing the n 2D landmark points on the ith image in matrix from as…Our goal is to recover the 3D coordinates of these 2D landmark points…Then, the 3D shape of the face can be recovered as (uTt , vTt , zTt)T , a result that is defined up to scale.”)
Prior art Guo, Haiyun, et al. "Multi-view 3D object retrieval with deep embedding network." IEEE Transactions on Image Processing 25.12 (September 2016): 5526-5537, hereinafter Guo, teaches feature of performing three-dimensional object retrieval by using two-dimensional image input and utilizing convolutional neural network to model mapping function. (Guo Figure 2 and Abstract: “we can generate a comprehensive description for each 3D object and formulate the multi-view 3D object retrieval as a set-to-set matching problem.”; Section 3 1st paragraph: “In the first stage, for each 3D object with a group of 2D images, a set of deep features are extracted with the deep embedding network.”; Section 4 1st-2nd Paragraph: “The goal of the embedding process is to learn a mapping function f (I ) = Z, transforming the input image I into a point Z of a feature space where the Euclidean distance of two points directly corresponds to the semantic similarity of input images…Therefore, we take advantage of CNN to model the mapping function f (I ;Wc) = Z, where Wc denotes the weight parameters in the deep feature Z extraction process.”)
Prior art Borovikov et al., U.S. Pre-Grant Application Number 2020/0312003, hereinafter Borovikov, teaches feature of allowing user’s device to provide image input to external system where the external system is able to learn behaviors and appearance of object included in image utilizing neural network to determine species and breed of depicted object and retrieve generic three-dimensional model for such determined species or breed. (Borovikov Figure 1-2 and Specification Paragraph [0039]: “The behavior learning system 134 may be configured to analyze input media, such as images or videos depicting an animal to be generated as a virtual character, to learn unique behaviors of that animal…The behavior learning system may employ various modeling techniques or approaches, such as an ensemble of Markov models and/or deep neural network models.”; Paragraph [0041]: “The appearance learning system 136 may be configured to analyze input media, such as images or videos depicting an animal to be generated as a virtual character, to learn unique visual characteristics or appearance details of that animal.”; Paragraph [0063]: “The input media may be provided by a player, such as by the player selecting to upload images or videos of the player's pet from player computing system 102 (or another computing device of the player's) to the interactive computing system 120.”; Paragraph [0066]-[0067]: “At block 204, the media processing system 132 or appearance learning system 136 may determine the species and optionally breed of the animal depicted…Next, at block 206, the custom character system 120 may retrieve or obtain one or more generic models and other data corresponding to the determined species or breed of the animal depicted in the input media. For example, the appearance learning system 136 may obtain a generic 3D mesh or other 3D model data associated with the animal species or breed from the data store 145, and the behavior learning system 134 may obtain generic behavior data associated with the animal species or breed from the data store 145.”)
Prior art of record Qi et al., U.S. Pre-Grant Application Number 2019/0147245, hereinafter Qi, teaches feature of performing three-dimensional object detection utilizing obtained two-dimensional image, three-dimensional depth data, and a deep learning model. (Qi Figure 1 and Specification Paragraph [0009]: “receiving, at a processor, two-dimensional image data from an optical camera…receiving, at the processor, three-dimensional depth data from a depth sensor, the depth data corresponding to the image data…applying, by the processor, a deep learning model to the frustum to generate and regress an oriented three-dimensional boundary for the object of interest; and classify the object of interest based on a combination of features from the attention region of the two-dimensional image data and the three-dimensional depth data within and around the regressed boundary.”)
Prior art Gausebeck et al., U.S. Pre-Grant Application Number 2019/0026956, hereinafter Gausebeck, teaches feature of employing machine learning models to deriving three-dimensional data from two-dimension images where device is able to send the two-dimensional images to a server device and based on reception of the two-dimensional images, the server device can employ three-dimensional from two-dimensional neural network model to derive the three-dimensional data and generate a three-dimensional reconstruction of object. (Gausebeck Abstract: “The disclosed subject matter is directed to employing machine learning models configured to predict 3D data from 2D images using deep learning techniques to derive 3D data for the 2D images.”; Specification Paragraph [0213]: “At 2904, the device sends the 2D images to a server device (e.g., server device 2103), wherein based on reception of the 2D images, the server device employs one or more 3D-from -2D neural network models to derive 3D data for the 2D images (e.g., using 2D-from-3D processing module 1406), and generates a 3D reconstruction of the object or environment using the 2D images and the 3D data (e.g., using 3D model generation component 118). At 2906, the device further receives the 3D reconstruction from the server device, and at 2908, the device renders the 3D reconstruction via a display of the device.”)
Prior art Bian et al., U.S. Pre-Grant Application Number 2020/0167905, hereinafter Bian, teaches feature of communication device communicating images to artificial neural network on a remote device and receiving a result from the remove (Bian Specification Paragraph [0069]: “For example, the communication device 112 may communicate the images to the artificial neural network 502 on a remote device, and the communication device 112 may receive a result message from the remote device that provides output probabilities generated by the neural network 502.”)
Prior art Li, Jia., U.S. Pre-Grant Application Number 2019/0355147, hereinafter Li2, teaches feature of server providing training model parameter of convolutional neural network. (Li2 Specification Paragraph [0063]: “In this embodiment, the training model parameter of the trained convolutional neural network is received from the server”.)
Sheikh et al., U.S Patent Number 10,529,113 teaches feature of generating a trained model mapping locations of points identified within images and setting animation parameters mapping positions of the identified points to a three-dimensional model of a user’s face in augmented reality head mounted display context. (Sheikh Abstract: “A virtual reality (VR) or augmented reality (AR) head mounted display (HMD) includes various image capture devices that capture images of portions of the user's face. Through image analysis, points of each portion of the user's face are identified from the images and their movement is tracked. The identified points are mapped to a three dimensional model of a face.”; Specification Column 2 line 47-53: “In various embodiments, the controller generates a trained model mapping locations of points identified within images and additional images captured by the image capture devices and the additional image capture devices, respectively, to a set of animation parameters mapping positions of the identified points to the 3D model of the user's face.”)
Prior art Lahoud, Jean, and Bernard Ghanem. "2d-driven 3d object detection in rgb-d images." Proceedings of the IEEE International Conference on Computer Vision. 2017, hereinafter Lahoud, teaches feature of performing three-dimensional object detection within two-dimensional image by utilizing multilayer perceptron. (Lahoud Figure 1 and Abstract: “Object locations and sizes in 3D are learned using a multilayer perceptron (MLP).”; Section 3: “In the third module, we train a Multi-Layer Perceptron to regress 3D object boundaries in each direction, using point densities along oriented directions. In the final module, we refine the detection scores using contextual information that is based on object class co-occurrence and class-to-class distance.”)
However, while each of prior art of record teaches particular portion of limitations of the independent claim 1 when taken individual, the prior arts of record either alone or in combination fails to expressly teach or suggest the combination of elements recited in the claims and in particular: based on the 2D image being transmitted, receive, from the server device, mapping function parameters that are obtained using a first neural network; set a mapping function of a second neural network, based on the received mapping function parameters; and based on three-dimensional (3D) samples, obtain an 3D object corresponding to the 2D image, using the second neural network of which the mapping function is set.
Independent claims 12 and 20 are method and computer-readable storage medium claims reciting functions that are similar in scope to the functions performed by 
Claims 2-11 and 13-19 are allowed as being dependent upon allowed independent claims 1 and 12. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: see PTO-892.
For example, the examiner notes that prior art Mitchell, Eric, et al. "Higher-Order Function Networks for Learning Composable 3D Object Representations." arXiv preprint arXiv:1907.10388 (July, 2019) has disclosures related to claimed invention. However, the examiner notes that the prior art falls under 35 U.S.C 102(b)(1) exception as the prior art is by same inventors. As the publication date of the prior arts falls within the grace period, the examiner has not relied on Mitchell reference. However, the examiner has made of record of the Mitchell reference as it is pertinent to the applicant’s disclosure.
Lee, Young Su., U.S. Pre-Grant Application Number 2021/0073953 teaches feature of applying a bokeh effect on image by utilizing artificial neural network model implemented as a multilayer perceptron. (Lee Abstract: “A method for applying a bokeh effect on an image at a user terminal is provided. The method for applying a bokeh effect may include: receiving an image and inputting the received image to an input layer of a first artificial neural network model to generate a depth map indicating depth information of pixels in the image; and applying the bokeh effect on the pixels in the image based on the depth map indicating the depth information of the pixels in the image. The first artificial neural network model may be generated by receiving a plurality of reference images to the input layer and performing machine learning to infer the depth information included in the plurality of reference image.”; Paragraph [0082]: “The artificial neural network model 300 is implemented as a multilayer perceptron (MLP) formed of multiple nodes and connections between them. The artificial neural network model 300 according to an embodiment may be implemented using one of various artificial neural network model structures including the MLP.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SAE WON YOON/Primary Examiner, Art Unit 2612